DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
Response to Amendment
The amendment filed October 14, 2022 has been entered. Claim 1, 3-5 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 18, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “the other side” on line 37. There is insufficient antecedent basis for this limitation in the claim. Additionally, the accommodation space comprising the second sealing member is described as “formed in a horizontal direction from a side of the body member”, thus it appears that this would be the same side as previously recited. For the sake of examination, the limitation will be interpreted as reciting “the side”.
Claims 3-5 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka (US 4755173) in view of Bowman (US 2005/0101910) and further in view of Augustine (US 2021/0236725) and further in view of Marggi (US 2001/0053889).
Regarding claim 1, Konopka discloses a drug infusion set, in which a catheter fixing unit (device of Fig 9) and a drug infusion unit (386, Fig 9) are mounted/unmounted (Col 5, lines 34-46), wherein the catheter fixing unit comprising: a body member (310, Fig 9), which comprises: 5a guide unit (See annotated Fig 9 below), in which a receiving space (space comprising septum 354, Fig 9) of a pre-set shape is formed in a vertical downward direction from an upper surface (See Fig 9), a drug injection unit (See annotated Fig 9 below), in which an accommodation space (space comprising septum 392, Fig 9) of a pre-set shape is formed in a horizontal direction from a side of the body member to communicate with the guide unit (See Fig 9), and into which the drug infusion unit is inserted (Col 11, lines 53-58); and 10a catheter insertion unit (See annotated Fig 9 below), which extends in a downward direction of the guide unit to form an adhesive space that extends to an outside of a lower surface (See Fig 9); a guided insertion member (22 and 26, best seen in Fig 2), which is provided with a guide needle (22, Fig 2), which is inserted into the guide unit (the needle would function similarly in the embodiment of Fig 9 as that is Fig 2 as described in Col 11, lines 1-3 and lines 42-44), disposed to be exposed to the outside through the catheter insertion unit in a state where an air discharge hole (60, Fig 2) is formed at a point where the guide unit is communicated with 15the drug injection unit, and being pierced through a first sealing member (354, Fig 9) (Col 5, lines 47-51; Col 6, lines 30-39); the first sealing member and a second sealing member (392, Fig 9), which are inserted into the receiving space of the guide unit and the accommodation space of the drug injection unit, so as to seal an inside thereof (Col 11, lines 40-52); a catheter (314, Fig 9), which is inserted into the catheter insertion unit (See annotated Fig 9 below) and is formed such that 20the guide needle is allowed to be separated while surrounding a lower outer circumferential surface of the guide needle (Col 11, lines 1-10); and a flow path comprising the catheter consisting Teflon and a heat seal (Col 9, lines 7-14); and a drug configured to moved inside the body member (Col 3, lines 9-23), wherein body member (310, Fig 9) comprises an air discharge unit (See annotated Fig 9 below), where a discharge space smaller than the receiving space of the guide unit and the accommodation space of the drug injection unit is formed to communicate (See annotated Fig 9 below), and is disposed at a point of intersection of a central axis of the guide unit and a central axis of the drug injection unit (See annotated Fig 9 below), and 5wherein the air discharge hole (60, Fig 2) of the guided insertion member (22 and 26, Fig 2) is disposed in the discharge space of the air discharge unit, so as to discharge an internal air of the drug infusion unit (Col 6, lines 30-39), and the air discharge unit has the air discharge hole of the guide needle to be located thereon so that air is discharged to a lower end of the guide needle (Col 6, lines 30-39; Col 6, lines 59 – Col 7, line 3; air and other gases can pass from the discharge hole 60 through the inner lumen 62 to the needle tip 24 which is at a lower end of the guide needle 22 ).
Konopka is silent regarding the catheter consisting of polyurethane, and the flow path comprising an adhesive; and wherein the drug injection unit has a constitution consisting of a sealing member insertion groove, an injection needle location groove, and a drug introduction groove, wherein the sealing member insertion groove is formed to correspond to the second sealing member on the other side, wherein the injection needle location groove is formed to extend from the sealing member insertion groove to one side thereof, and consists of a diameter smaller than a diameter of the sealing member insertion groove, wherein the drug introduction groove is formed to extend from the injection needle location groove to one side thereof, and consists of a diameter smaller than the diameter of the injection needle location groove.
Bowman teaches a drug infusion set (10, Fig 1) comprising catheter fixing unit (26, Fig 1) comprising a catheter (76, Fig 9) made of polyurethane (Para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teflon cannula disclosed by Konopka to instead be a polyurethane catheter as taught by Bowman since Bowman teaches that Teflon and polyurethane are art recognized equivalents and can be used to achieve the same result (Para 0051). It has been held that substituting parts of an invention involves only routine skill in the art.
The modified invention of Konopka and Bowman discloses all of the elements of the invention as discussed, however, the modified invention is silent regarding the flow path comprising an adhesive; and wherein the drug injection unit has a constitution consisting of a sealing member insertion groove, an injection needle location groove, and a drug introduction groove, wherein the sealing member insertion groove is formed to correspond to the second sealing member on the other side, wherein the injection needle location groove is formed to extend from the sealing member insertion groove to one side thereof, and consists of a diameter smaller than a diameter of the sealing member insertion groove, wherein the drug introduction groove is formed to extend from the injection needle location groove to one side thereof, and consists of a diameter smaller than the diameter of the injection needle location groove.
Augustine teaches that an adhesive bond used to attach portions of a drug infusion set (40, Fig 6) (heat sealed adhesive bond, see Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat seal bond disclosed by Konopka and Bowman to instead be an adhesive bond as taught by Augustine since Augustine teaches that heat sealing and adhesive bonding are art recognized equivalents and can be used to achieve the same result (Para 0056). It has been held that substituting parts of an invention involves only routine skill in the art.
The modified invention of Konopka, Bowman, and Augustine discloses all of the elements of the invention as discussed, however, the modified invention is silent regarding the drug injection unit has a constitution consisting of a sealing member insertion groove, an injection needle location groove, and a drug introduction groove, wherein the sealing member insertion groove is formed to correspond to the second sealing member on the other side, wherein the injection needle location groove is formed to extend from the sealing member insertion groove to one side thereof, and consists of a diameter smaller than a diameter of the sealing member insertion groove, wherein the drug introduction groove is formed to extend from the injection needle location groove to one side thereof, and consists of a diameter smaller than the diameter of the injection needle location groove.
Marggi teaches a drug infusion set (2 and 3, Fig 4), in which a catheter fixing unit (2, Fig 4) and a drug infusion unit (3, Fig 4) are mounted/unmounted (See Figs 3 and 4), wherein the catheter fixing unit comprises: a body member (10, Fig 4) which comprises a guide unit (portion comprising seal 22, Fig 4) and a drug injection unit (9, 18, and 19, Figs 3 and 4), wherein the drug injection unit has a constitution consisting of a sealing member insertion groove (9, Fig 3), an injection needle location groove (18, Fig 4), and a drug introduction groove (19, Fig 4), wherein the sealing member insertion groove is formed to correspond to the second sealing member (8, Fig 4) on the other side (See Fig 4), wherein the injection needle location groove is formed to extend from the sealing member insertion groove to one side thereof (See Fig 4), and consists of a diameter smaller than a diameter of the sealing member insertion groove (See Fig 4), wherein the drug introduction groove is formed to extend from the injection needle location groove to one side thereof (See Fig 4), and consists of a diameter smaller than the diameter of the injection needle location groove (See Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug injection unit disclosed by Konopka, Bowman, and Augustine to have the sealing member insertion groove, injection needle location groove, and drug introduction groove and be sized and shaped as taught by Marggi in order to have a drug infusion set wherein guide needle is advantageously not guided through the part of the passage channel of the cannula housing into which the connecting needle is introduced (Para 0039, lines 10-31)

    PNG
    media_image1.png
    321
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    543
    media_image2.png
    Greyscale

Regarding claim 3, the modified invention of Konopka, Bowman, Augustine and Marggi discloses the body member (310, Fig 9 -Konopka) comprises: a fusion protrusion unit (356 and 396, Fig 9 -Konopka), which is formed on a top of the guide unit and on a side of the drug injection unit (See Fig 9 -Konopka), and is fused to upper surfaces of the first sealing member and an upper surface of the second 10sealing member as a projection (See annotated Fig 9 below) with a pre-set thickness protrudes along an outer circumferential surface (Col 6, lines 27-30; Col 11, lines 40-52 -Konopka); and a fusion groove (See annotated Fig 9 below), which is formed at a set depth along the outer circumferential surface of the fusion protrusion unit on an upper surface of the fusion protrusion unit, wherein the fusion protrusion unit is fused to a surface exposed to the outside of the first sealing member (354, Fig 9 -Konopka) and the second sealing member (392, Fig 9 -Konopka), so as to fix the first sealing member and the second sealing member (Col 6, lines 27-30; Col 11 –Konopka; caps 356 and 396 are structured and function much like cap 56 described in the first embodiment).
	Regarding claim 4, the modified invention of Konopka, Bowman, Augustine and Marggi discloses the guided insertion member (22 and 26, Fig 2 -Konopka) comprises: a guide needle cap (26, Fig 2 -Konopka), which is coupled to a top of the guide needle to separate the 20guide needle from the body member (Col 5, lines 51-54  -Konopka); and a protection cap (82, Fig 6 -Konopka), which is coupled to a bottom of the body member to be separated from an outer circumferential surface of the catheter, and is mounted and removed, so as to protect the catheter and the guide needle from the outside (Col 10, lines 14-19 -Konopka).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konopka (US 4755173) in view of Bowman (US 2005/0101910) and further in view of Augustine (US 2021/0236725) and further in view of Marggi (US 2001/0053889) and further in view of Kornerup (US 7648494).
Regarding claim 5, the modified invention of Konopka, Bowman, Augustine and Marggi discloses the drug infusion unit (186, Fig 9 -Konopka) comprises: an injection needle (390, Fig 9 -Konopka), in which one side is inserted into the drug injection unit and through which the drug is injected in a state where the injection needle is penetrated through the 10second sealing member (Col 11, lines 53-58 -Konopka); and 20a drug injection tube (388, Fig 9 -Konopka), in which the injection needle is connected to other end, which is provided through the drug injection member (hub of 386, Fig 9 -Konopka), and which supplies the drug to the injection needle by a pump (Konopka describes that the fluid is delivered by an infusion pump in Col 7, lines 62-65).
The modified invention is silent regarding, the body member comprises: an insertion guide groove, which is symmetrically formed so that a groove with a pre-set length is opened from a front side to a rear side of the insertion guide groove; and a locking protrusion, which is symmetrically formed at opposing ends of the 5insertion guide groove, consists of a right-angled triangle such that a right-angled surface is disposed on one side and a slope is placed on another side; a drug injection member, which comprises: a fixed wing unit, in which one side is inserted into the insertion guide groove, which is formed to be spaced apart to both sides of the injection needle and has a slope where an outer surface is inclined downward to one side thereof; 15a modified wing unit, in which one side is inserted into inside of the locking protrusion to be fixed, and is formed to be spaced apart to both sides of the fixed wing unit and is bent outward; and an elasticity guide groove, which is formed at a connecting point on other side of the fixed wing unit and the modified wing unit and is formed to extend outwardly.
Kornerup teaches a drug infusion set (device of Fig 1) comprising a body member (0B, Fig 1) comprising an insertion guide groove (2 and 13, Fig 3), which is symmetrically formed so that the a groove (13, Fig 3) with a pre-set length is opened from a front side (distal side of insertion guide groove 2, 13) to a rear side (proximal side of insertion guide groove 2, 13) of the insertion guide groove (groove 13 is open to receive the guiding means 8 as seen in Fig. 3); and a locking protrusion (4, Fig 3), which is symmetrically formed at opposing ends of the 5insertion guide groove (See fig 3), consists of a right-angled triangle such that a right-angled surface (surface of locking protrusion 4 interfacing with base 2, Fig 3) is disposed on one side and a slope (sloped side of locking protrusion 4 that opposes the flat side, Fig 3) is placed on other side; wherein a drug infusion unit (0A, Fig 1) comprises: an injection needle (6, Fig 2) in which one side is inserted into the drug injection unit (3, Fig 3); a drug injection member (8 and 9, Fig 2), which comprises: a fixed wing unit (8, Fig 2), in which one side is inserted into the insertion guide groove (Col 7, line 65- Col 8, lines 25; Also see Fig 1), which is formed to be spaced apart to both sides of the injection needle (6, Fig 2) and has a slope (outer U-shaped sloped surface, best seen in Fig. 5) where an outer surface is inclined downward to one side thereof (See Fig 5); 15a modified wing unit (9, Fig 2), in which one side (10, Fig 2) is inserted into inside of the locking protrusion to be fixed (Col 8, lines 15-17), and is formed to be spaced apart to both sides of the fixed wing unit and is bent outward (See Fig 2; the arms 9 are bent outward in the engaged position and are bent inward to disengage them as described in Col 9, lines 7-11); and an elasticity guide groove, which is formed at a connecting point on other side of the fixed wing unit and the modified wing unit and is formed to extend outwardly (See annotated Fig 2 below; they are extended outward until an inward force is applied to disengage the arms 9 as described in Col 9, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body member and drug infusion unit to comprise the insertion guide groove, locking protrusion, and drug injection member as taught by Kornerup in order to have a drug infusion set wherein the catheter fixing unit and drug infusion unit are easy to engage and disengage even when the user has reduced dexterity (Col 8, lines 58-60). 

    PNG
    media_image3.png
    642
    600
    media_image3.png
    Greyscale

Response to Arguments
	Applicant’s arguments regarding the cited art not disclosing the sealing member insertion groove, the injection needle location groove, and the drug introduction groove have been fully considered but are moot in view of the current rejection that relies on Marggi to teach the new features of claim 1. 
	Applicant’s arguments regarding the cited art not disclosing the shape and configuration of the air discharge unit have been fully considered but are not persuasive. Examiner points out that the claims only requires that the discharge space be smaller than the receiving space and accommodation space and be at a point of intersection of the central axes of the guide unit and drug injection unit. As discussed above, the discharge space meets those criteria as illustrated in Fig 9 below. The size and configuration must be further defined to differentiate applicant’s invention from the prior art.

    PNG
    media_image2.png
    273
    543
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783